Citation Nr: 0905057	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-43 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post operative right 
inguinal hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied an evaluation in excess of 10 percent for 
post operative right inguinal hernia.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Postoperative right inguinal hernia is quiescent with no 
recent recurrence; it is not shown to be irremediable, 
supported by a truss or is not reducible.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
postoperative right inguinal hernia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4. 114, Diagnostic Code 7338 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected right inguinal 
hernia is more disabling than reflected by the currently 
assigned disability evaluation and warrants a higher rating.  



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. See Vazquez-Flores v. Peake, 33 Vet.App. 27 
(2008).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to an 
increased rating for right inguinal hernia by way of 
correspondence sent to the veteran in August 2003.  The Board 
finds that VA has made the required efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
the claim.  The whole of the evidence has been carefully 
considered, including the veteran's statements.  The 
appellant was afforded a VA examinations in January 2004 and 
more recently in May 2008.  Private clinical records he has 
identified have been requested and received, and VA clinical 
data have been associated with the claims folder.  The 
appellant does not contend that there is outstanding evidence 
that has not been considered in this regard.  The Board thus 
finds that further assistance from VA would not aid the 
veteran in substantiating the claim, and that VA does not 
have a duty to assist that is unmet with respect to the issue 
on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is 
ready to be considered on the merits. 

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7(2008).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2008).

A noncompensable rating is warranted where the inguinal 
hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is warranted for a recurrent 
postoperative inguinal hernia that is readily reducible and 
well supported by truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia or an 
unoperated irremediable hernia that is not well supported by 
a truss, or not readily reducible.  A 60 percent evaluation 
is warranted for a large, postoperative, recurrent hernia 
that is considered inoperable, that is not well supported 
under ordinary conditions and which is not readily reducible. 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  .



Factual Background

A longitudinal review of the record discloses that on 
examination in October 1946 for discharge from active duty, 
the veteran was noted to have a direct inguinal hernia.  He 
was admitted to a VA facility in October 1949 following a 
reported four year history of painful reducible swelling in 
the right inguinal region that had increased in discomfort, 
with swelling and pain on walking.  A right herniorrhaphy was 
performed from which an uneventful recovery was noted.

A claim for an increased rating for right inguinal hernia was 
received in June 2003.  

Private clinical records dated between 2000 and 2003 were 
received showing that the appellant was followed and/or 
treated for numerous complaints and disorders including 
chronic renal disease, surgical absence of gallbladder, 
abdominal pain, diverticulosis, gastritis, peptic ulcer 
disease, internal hemorrhoids and prostate cancer, etc.  In 
May 2003, he sought treatment for complaints of right lower 
quadrant pain and a knot in the abdomen.  Examination 
disclosed a soft right inguinal hernia site.  Right inguinal 
hernia and diverticulosis were assessed.  A June 2003 clinic 
note indicated that he had pain in the right inguinal area.  
On examination, there was a well-healed scar in the right 
inguinal area.  No pertinent diagnosis was rendered.  In July 
2003, the veteran returned with complaints of nausea, 
vomiting and loose stools.  It was noted that he had been 
treated at VA for right inguinal hernia.  Physical 
examination revealed a right inguinal hernia scar that was 
nontender.  As assessment of right inguinal hernia scar was 
provided.  A complaint of groin discomfort was recorded in 
August 2003.  

VA outpatient clinical records dated in August 2003 reflect 
that the appellant sought consultation for possible 
recurrence of right inguinal hernia.  The examiner noted that 
on examination, there was no hernia on the right side that 
could be felt.  A CAT scan was recommended for which the 
veteran stated that he would see his private practitioner.  

The veteran was afforded a VA examination in January 2004.  
He related that he felt sore at the site of previous right 
inguinal hernia surgery, and that when he ate, felt that 
there was a bulge on that side.  He reported that lifting, 
bending, coughing, and sneezing promoted a bulge.  On 
examination, the abdomen was soft.  He complained of mild 
tenderness in the right lower quadrant.  The examiner related 
that an examination for hernia was performed and that "I 
could not see or palpate any hernia on the right side."  It 
was noted that the appellant did have a reducible hernia on 
the left side.  Following examination, the examiner opined 
that there was no indication of a recurrent right hernia.

A medical report dated in December 2004 was received from C. 
M. E., D.O., noting that the veteran had a longstanding 
history of some pain in the right groin that had been 
increasing in severity over the past several months.  
Physical examination revealed that the abdomen was soft and 
nontender.  Tenderness of the right groin was elicited.  
There was no palpable hernia defect in either the right or 
left groin.  The veteran was noted to have a nodule in the 
right groin that appeared to be fixed.  An impression of 
right groin mass with pain was provided for which a CAT scan 
and laboratory studies were recommended.

The veteran was most recently evaluated for VA compensation 
and pension purposes in May 2008.  He related that he had a 
throbbing sensation in the right groin whenever he engaged in 
lifting or pulling.  He said that pain lasted four to five 
days and that he had intermittent swelling in the area of the 
right hernia repair.  The veteran related that pain occurred 
more frequently, lasted longer and hurt more.  The examiner 
chronicled an extensive medical history that included ventral 
hernia repair in 1981 or 1991, a cholecystectomy in 1991, and 
radiation therapy for prostate cancer.  It was reported that 
the veteran had had a large left inguinal hernia for several 
years but denied that there was any pain associated with it.

Examination of the abdomen disclosed that it was soft, 
nondistended, and without organomegaly or palpable masses.  
There was a visible bulging but reducible hernia in the left 
inguinal area.  There was no impulse felt in the right 
inguinal area with cough.  Upon evaluation of CAT scan of the 
abdomen, no findings with respect to the right inguinal 
hernia were reported.  Following examination, impressions of 
left inguinal hernia containing small bowel loops, hepatic 
cysts, and colonic diverticulosis were rendered.  

By rating action dated in June 2008, service connection was 
granted for residual scars in the right lower quadrant, rated 
10 percent disabling.

Legal Analysis

The Board acknowledges the veteran's various complaints 
concerning pain and discomfort in the area of service-
connected post operative right hernia surgery.  However, the 
entirety of the evidence during the appeal period, including 
clinical findings from his own private physicians, shows no 
recurrence of right inguinal hernia or any associated 
residuals.  There is no evidence that the veteran's right 
inguinal is irremediable, needs to be supported by a truss or 
is not reducible.  Therefore, he does not have any of the 
criteria for an evaluation in excess of 10 percent for right 
inguinal hernia.  It appears that the right hernia condition 
is quiescent.  It is also clearly shown that the appellant 
has a number of other abdominal and/or gastrointestinal 
processes, including a nonservice-connected left inguinal 
hernia which may well be impacting on his overall physical 
status.  

The Board observes that the appellant has recently been 
granted a 10 percent evaluation for lower right quadrant 
scarring with associated pain.  To the extent that he is 
ascribing additional pain to the right inguinal hernia as 
opposed to scar residuals, it must be pointed out the rating 
criteria do not provide for an evaluation in excess of 10 
percent on the basis of pain.

In this regard, the veteran has also submitted no evidence 
showing that his service-connected right inguinal hernia has 
markedly interfered with employment, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1) (2008), 
pertaining to the assignment of extra-schedular evaluations 
in "exceptional" cases. See Bagwell v. Brown, 9 Vet. App. at 
338-39; Floyd v. Brown, 9 Vet. App. at 94-95; Shipwash v. 
Brown, 8 Vet. App. at 227.

In summary, the disability picture associated with post 
operative right inguinal hernia does not more nearly 
approximate the criteria for a 30 percent evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7338, and an increased 
rating in this regard must be denied.

The preponderance of the evidence is against the claim.


ORDER

An increased rating for post operative right inguinal hernia 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


